Title: To John Adams from Francis Dana, 7 January 1781
From: Dana, Francis
To: Adams, John



(No. 8)
Dear Sir
Paris Jany. 7th. 1781

I seize with avidity upon the opportunity of sending You the enclosed Philadelphia Paper of the 25th. of October, and, in the words of Govr. Jefferson, your much respected Friend, “of congratulating your Excellency on the small dawn of good Fortune, which at length appears in the South.” Our Countreymen seem to be in motion, and at least are bravely attempting to bring about a happy change in the face of southern affairs. When they once take a turn, we shall see them followed up with a spirit that will bear down all opposition. I am pleased to find our friend Gates is still there. His head and his heart are good: but if Heaven favours his plans, he must take care to give us no more conventions. I did myself the honor of writing you on the 1st. instant; and shall hope for your favour by the first post after that may come to hand. Wishing to be in a situation where, I think, I can render some little service to our Country, I shou’d be glad to remain here, till it becomes necessary for me to join you. I will not fail to forward you any intelligence I may receive, which it concerns us to know. In my last, I desired you to give me a secrete address. I have some things upon my mind I wish to communicate. I have my suspicions of Francisco Silas Deane, and if they are well founded, and my information is good, he has taken a step which may enable him to do us much injury, if the knowledge of our affairs, will afford him an opportunity. I have not yet returned his visit, and, what is more, I have thought it my duty not to do it. This draws the Line between us.
I am sorry to acquaint you that we have not as yet, any news of Comte D’Estaing—his late arrival at Brest, even if his ships shou’d not have sustained any considerable damage, will much retard the operations of the next Campaign.
I beg you to present my regards to Mr. Searle, Mr. Thaxter, and the Children. I have not had leisure to write the two former, having been engaged in the business which cheifly brought me here.
I am, dear Sir, with much respect, your much obliged Friend and obedient humble Servant

FRA DANA

  
P.S. The papers viz. the two English papers, Gazette de France, Journal de Paris, Leyden Gazette, Amsterdam, and the Hague, together with the Mercure de France, are still continued. I know not the period of your subscriptions, or whether you wou’d have them continued. But I think one good paper from Holland, perhaps Luzac’s, wou’d be enough from that quarter—and the Journal de Paris is next to nothing. When I see M. Genet I will pay him for the English papers. In answer to one I wrote him on my arrival here, he says, “I am happy, Sir, to find you are well in Paris, and thank you for your kind attention in letting me know it. I’ll seize all the opportunities that will offer, to convince you of my sincere regard to you, Sir, and to the American Cause. You’ll oblige me infinitely in mentioning my regards to Mr. Adams, and to Mr. Thaxter.” Said like a Courtier, but I hope with more sincerity. You will please to deliver the enclosed paper to Mr. Edwards, to whom it is directed, when you done with it. Dr. Foulke who begs your acceptance of his best regards, furnished me with it. I am this moment told Comte D’Estaing and the whole fleet are arrived in safety at Brest, but I cannot give it to you as matter of fact. I enclose you a letter from Mr. Mazzei, which was delivered me by Mr. Favy, who at the same time informed me it enclosed one for America, and desired me to open it. I thought it unnecessary to forward that also, to you, but shall send it from hence, as I know of no opportunity from Holland, supposing the Commodore has sailed before this day. Your’s above

FD


This instant the enclosed Letter from L’Orient has come to hand.

